Citation Nr: 1456884	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-21 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable initial rating prior to August 7, 2014, and an initial rating in excess of 20 percent from August 7, 2014, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1957 to January 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The July 2011 rating decision also denied the Veteran's claim for entitlement to service connection for tinnitus.  The Veteran timely filed a notice of disagreement and substantive appeal on the issue.  In an April 2014 decision, the Board granted service connection for tinnitus.  A May 2014 rating decision effectuated the grant of service connection, and assigned an initial rating of 10 percent effective September 8, 2010, the date the Veteran's claim was received.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This matter was previously remanded by the Board in April 2014.  The April 2014 Board remand directed the RO to schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The Board remand also directed the RO to readjudicate the matter, and, if the benefit sought remained denied, provide the Veteran with a supplemental statement of the case (SSOC) and return the case to the Board.  On remand, the Veteran attended a VA audiological examination in August 2014.  The RO issued a SSOC on the issue on appeal in November 2014.  Accordingly, the May 2014 Board remand directives were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has reported that his service-connected bilateral hearing loss interferes with his ability to work in that it causes hearing difficulties.  See, e.g., VA examination reports dated June 2011 and August 2014.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure and follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board concludes that additional development is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claim.

In certain instances, VA has a duty to request clarification of an examination report from a private treating source.  Savage v. Shinseki, 24 Vet. App. 259, 269-70 (2011).  This duty is triggered when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained."  Id. at 270.  Here, the Veteran seeks a compensable initial rating prior to August 7, 2014, and an initial rating in excess of 20 percent from August 7, 2014, for his service-connected bilateral hearing loss.  In support of his claim, the Veteran submitted a letter and audiological examination report from K. W. C., M. D., dated February 2011.  This report includes speech discrimination scores of 80 percent bilaterally, but does not specify what type of speech discrimination test was used.  An audiological examination is suitable for rating purposes when it includes puretone threshold averages and speech discrimination scores based on the Maryland CNC test.  See 38 C.F.R. § 4.85.  Because it is unclear whether the February 2011 private audiological exam was conducted using the required Maryland CNC test, the case must be remanded to obtain this information.  Savage, 24 Vet. App. 259 (2011). 

In addition, the Board notes that the February 2011 private audiological examination report is presented in graphical form, rather than as numeric values.  The Board may determine the numeric values of the puretone levels for adjudication purposes where, as here, the audiometric results are conveyed in a straightforward graph.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  However, because the case is being remanded for clarification on the subject discussed above, the Board finds that on remand K. W. C., M. D., should also be asked to provide numeric values of the puretone levels at 1000, 2000, 3000, and 4000 Hertz in both the right and left ears as recorded on the February 2011 audiological report.

In addition, the Veteran stated at the August 2014 VA examination that he was scheduled to see his VA audiologist in one month for hearing aid adjustments, suggesting that he received treatment for his service-connected bilateral hearing loss at a VA healthcare facility both before and after the VA examination.  The record currently contains no VA treatment records.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, all available VA treatment records relevant to the matter on appeal must be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify, and provide any necessary authorization for release of records to VA, all providers of treatment and/or evaluation of his service-connected hearing loss since 2010, to include any and all such VA medical facilities, in particular as to the scheduled appointment to adjust his hearing aids, as referenced at the August 2014 VA examination.  Obtain all identified treatment records relevant to the matter on appeal, to the extent possible, and associate them with the record.

2.  Send a letter to K. W. C., M. D., requesting: 

(a.) clarification as to whether or not the Maryland CNC test was the type of speech discrimination test utilized at the February 2011 audiological examination; and 

(b.) to provide the specific results, as interpreted in numerals, from the audiogram performed at the February 2011 audiological examination, for frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in both the right and left ears.  All records and responses received should be associated with the record.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent Supplemental Statement of the Case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


